DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, are 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2016/0057497 A1, hereinafter refers as Kim).

	Regarding claim 1, Kim discloses a method of managing permissions in a parental control system, comprising:
evaluating a set of current permissions settings and the age of at least one child subject to the current permissions to derive one or more suggested modifications to the current permissions (Fig. 4-5, abstract, para. 94-97, para. 101-106, the content playing apparatus to compare the rating of video content with the appropriate viewing rating of the child and his age to control of production of the video content, i.e., to skip some scenes deemed not appropriate with respect to Fig. 7-8 , and to only allow child user to see appropriate video content, Fig. 43B), the one or more suggested modifications being determined to be a: appropriate for the at least one child and to be of interest to the child (Fig. 4, Fig. 7-8, para. 94, 96-97, the suggested modification would be to prevent the child user to see inappropriate video content and only see the appropriate content, Fig. 43B).

Regarding claim 2, Kim discloses wherein evaluating comprises evaluating one or more current interests of the at least on child in deriving the one or more suggested modifications (Fig. 45-46, el. 4603-4604, para. 290-292, based on child user’s history and profile data to present user with an appropriate video content in a preferred channel list).

	Regarding claim 3, Kim discloses wherein the one or more current interests comprise prior usage data of the at least one child (Fig. 45-46, el. 4603, user’s viewing history data).

Regarding claim 4, Kim discloses wherein the one or more current interests comprise at least one of games, social, music, video, education, art, books, and news (Fig. 46, el. 4604, a preferred TV channel list).

Regarding claim 5, Kim discloses further comprising displaying a visual representation of interests as a tree of most-used applications and/or websites and potential new application and/or websites for suggested permissions modifications, grouped by related application and/or website type (Fig. 46, el. 4604, it equates to a list of TV application preferred channel list, para. 292).

	Regarding claim 6, Kim discloses wherein deriving one or more suggested modifications to the current comprises considering advancement in age since the current permissions were set (Fig. 16-18, to control the video content based on predicting or manually input the age of child user).

Regarding claim 8, Kim discloses wherein determining the one or more suggested modifications to be age appropriate for the at least one child and to be of interest to the child is performed using a neural network, a decision tree, a Markov model, or other artificial intelligence (Fig. 46, 50, the flow chart is acts as a decision making tree).

Regarding claim 9, Kim discloses wherein the current permissions include at least one of degree of content access, functional limitations, time per day, and time of day for use of one or more applications and/or websites (para. 94).

Regarding claim 10, Kim discloses wherein determining the one or more suggested modifications is further based on prior parental choices in configuring the current permissions (para. 143). 

Regarding claim 11, Kim discloses further comprising recommending the one or more suggested modifications to a parent managing the parental control system (Fig. 43B, el. 4306).

Regarding claim 12, Kim discloses wherein deriving one or more suggested modifications occurs automatically after a set period of time (Fig. 41, el. 4103).

Regarding claim 14, Kim discloses automatically updating the current permissions with the one or more suggested modifications based on one or more settings in the parental control system (Fig. 48, el. 4803, user’s selection data is updated in the user’s viewing history, para. 300)

Regarding claim 15, Kim discloses a method of managing permissions in a parental control
system, comprising:
providing a set of current permissions settings and [[the]] an age of at least one
child subject to the current permissions to a parental control system (Fig. 4-5, abstract, para. 94-97, para. 101-106,  the appropriate viewing rating of the child and his age are provided to control of production of the video content, i.e., to skip some scenes deemed not appropriate with respect to Fig. 7-8 , and to only allow child user to see appropriate video content, Fig. 43B);
receiving from the parental control system one or more suggested modifications
to the current permissions derived from the provided current permissions settings and the
age of the at least one child, the one or more suggested modifications being determined to be age appropriate for the at least one child and to be of interest to the child (the content playing apparatus to compare the rating of video content with the appropriate viewing rating of the child and his age to control of production of the video content, i.e., to skip some scenes deemed not appropriate with respect to Fig. 7-8 , and to only allow child user to see appropriate video content, Fig. 43B).

Regarding claim 16, the instant claim is analyzed with respect to claim 5.
Regarding claim 17, the instant claim is analyzed with respect to claim 9.
Regarding claim 18, the instant claim is analyzed with respect to claim 12.
Regarding claim 19, the instant claim is analyzed with respect to claim 14.
Regarding claim 20, the instant claim is analyzed with respect to claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bovenschulte et al. (US 2007/0136753 A1, hereinafter refers Bovenschulte).

Regarding claim 7, Kim discloses all limitation of claim 1, 
Kim does not explicitly disclose wherein the deriving one or more suggested modifications to the current permissions comprises evaluating a data set of activity of similar children to predict future interests of the at least one child for whom suggested permission modifications are being derived;
Bovenschulte teaches wherein the deriving one or more suggested modifications to the current permissions comprises evaluating a data set of activity of similar user to predict future interests of the at least one user for whom suggested permission modifications are being derived (Fig. 13, para. 119-121, to predict and recommend future programs from other user interaction data of user histories or profiles); the modification of Kim to include Bovenschulte would yield in a result of claim limitation “wherein the deriving one or more suggested modifications to the current permissions comprises evaluating a data set of activity of similar children to predict future interests of the at least one child for whom suggested permission modifications are being derived.”
It would be obvious for one of ordinary skill in the art before the invention to modify Ogawa to include Bovenschulte in order increase user’s viewing experience by recommend the most popular programs to users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hasrabudhe (WO 2005/122557).

Regarding claim 14, Kim discloses all limitation of claim 12,
Kim does not explicitly disclose discloses wherein the set period of time is biweekly, monthly, quarterly, biannually, or annually;
Hasrabudhe wherein the set period of time is biweekly, monthly, quarterly, biannually, or annually (page, lines 13-20, to set the time period to be either monthly, quarterly… and etc);
It would be obvious for one of ordinary skill in the art before the invention to modify Kim to include Hasrabudhe in order to allow system to only present an appropriate content to user in time limit basis. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/               Primary Examiner, Art Unit 2425